Citation Nr: 0632702	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial rating for a service-
connected left hip disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1956 to 
November 1960.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.     

In July 2005, VA and the veteran's representative jointly 
moved the United States Court of Appeals for Veterans Claims 
(Court) that this matter be remanded to the Board for further 
development and analysis.  The Court granted this motion in 
July 2005, thereby remanding this matter to the Board.  

In compliance, the Board remanded this matter in October 2005 
and March 2006 for further medical inquiry.      


FINDINGS OF FACT

1.	The veteran's left hip disorder is manifested by severe 
degenerative arthritis due to trauma.  

2.	On March 27, 2006, rotation of the left hip revealed pain 
and substantial loss of mobility.  

3.	On March 27, 2006, adduction of the left hip revealed pain 
and substantial loss of mobility.  


CONCLUSIONS OF LAW

1.	The criteria for an initial disability rating in excess of 
10 percent for the veteran's service-connected left hip 
disorder have not been met prior to March 27, 2006.  See 
38 U.S.C.A. § 1155 (2002); 38 C.F.R. 4.71(a) (2006), 
Diagnostic Code 5003.  

2.	The criteria for a disability rating of 10 percent for 
limitation of rotation of the  service-connected left hip 
disorder have been approximated beginning March 27, 2006.  
See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. 4.71(a) (2006), 
Diagnostic Code 5253.  

3.	The criteria for a disability rating of 10 percent for 
limitation of adduction of the  service-connected left hip 
disorder have been approximated beginning March 27, 2006.  
See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. 4.71(a) (2006), 
Diagnostic Code 5253.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his left hip 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO in November 2001.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the veteran 
of the evidence needed to substantiate his claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this letter, VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And this letter was provided to the veteran before 
adjudication of his claim in June 2002.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).   

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
increased ratings and effective dates until March 2006, after 
the initial adjudication and subsequent adjudications in the 
statement of the case and supplemental statements of the 
case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, despite the late notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Any questions as to the appropriate rating or 
effective date to be assigned here are rendered moot because, 
as noted below, the claim for benefits will be granted in 
part.  As such, any defect with respect to notice can be 
rectified by the RO when effectuating the award.      

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the November 2001 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to the appeal, and provided the 
veteran with compensation examinations for his claim.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for an Increased Rating

While on active duty in 1959, the veteran received medical 
treatment for a left hip injury.  In July 2001, the veteran 
filed a claim for service connection for residuals of this 
left hip injury.  In a June 2002 rating decision, the RO 
granted service connection for this disorder at 0 percent 
disabling, effective the date of the July 2001 claim.  The 
veteran appealed this decision and argued for a higher 
rating.  While on appeal, the RO increased the disability 
rating to 10 percent in a March 2003 Supplemental Statement 
of the Case.  In its determination, the RO relied on private 
medical evidence in the form of a letter from the veteran's 
private physician stating that the veteran has degenerative 
arthritis in his left hip.  See 38 C.F.R. 4.71(a), Diagnostic 
Codes 5003, 5010 (2006).  The RO granted the 10 percent 
evaluation effective the date of the veteran's claim in July 
2001.  The veteran has continued to claim that a higher 
rating is warranted here.  For the reasons set forth below, 
the Board partly agrees with his claim.  In short, the Board 
finds a 20 percent evaluation appropriate here from the date 
of a VA compensation examination conducted on March 27, 2006.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2006).  The 
assignment of separate ratings is, however, dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2006); Esteban v. Brown, 6 
Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Several diagnostic codes under 38 C.F.R. § 4.71a pertain to 
this matter.  Diagnostic Codes 5250 through 5254 address hip 
injuries, while diagnostic codes 5010 and 5003 address 
degenerative arthritis due to trauma.  

Given the diagnosis of degenerative arthritis due to trauma, 
the RO correctly relied on Diagnostic Code 5010 here.  Where 
a degenerative arthritis diagnosis is substantiated by X-ray 
findings, as is the case here, 5010 refers to 5003 for 
disability rating determination.  Diagnostic Code 5003 then 
refers to 5250 through 5254, those codes specifically 
addressing hip injuries.  Specifically, 5003 states: 

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved....  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003.  

38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Hence, the Board must first determine whether the veteran's 
left hip disorder is noncompensable under diagnostic codes 
5250 through 5254.  If so, a 10 percent disability rating 
would be due for the degenerative arthritis.  The Board will 
rely on medical evidence of record comprised of three VA 
compensation examination reports dated in May 2002, September 
2005, and March 2006.  The Board notes that private medical 
evidence is of record, which does not contribute to the issue 
at hand because these notes do not provide details on the 
veteran's range of motion in his left hip.  

At the outset of the analysis here, the Board notes that 
neither DCs 5250, 5251, 5252, nor DC 5254 will form the basis 
for an increased rating here.  In fact, DC 5253 is the only 
hip-specific DC that would authorize a compensable rating 
based on the evidence here.       

Under Diagnostic Code (DC) 5250, the only compensable ratings 
are 60, 70 or 90 percent.  To receive any of these, the 
evidence must establish, at a minimum, ankylosis of a hip.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The record contains ample evidence of the veteran's 
hip problems.  But none of the medical evidence demonstrates 
ankylosis of the left hip.  This provision will not factor 
into this decision therefore.  

Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants the assignment of a 10 percent evaluation.  
The May 2002 and September 2005 VA examination reports do not 
comment on extension, while the March 2006 examination report 
finds extension to 20 degrees.  So this provision will not 
factor into this decision.  

Under DC 5252, a noncompensable disability evaluation is 
assigned for flexion of the thigh greater than 45 degrees and 
a 10 percent disability evaluation is assigned for flexion of 
the thigh limited to 45 degrees.  The medical evidence of 
record demonstrates that the veteran has substantial flexion 
of movement.  The May 2002 examination found the veteran with 
flexion from zero to 95 degrees.  The September 2005 
examination found that the veteran could flex to 100 degrees.  
And the March 2006 examination revealed active and passive 
flexion from zero to 100 degrees.  As the veteran's flexion 
has continued to exceed 45 degrees, a compensable evaluation 
is not authorized under DC 5252 at any time during the 
pendency of the appeal.  

And DC 5254 will not factor into this decision either.  Here, 
the only available compensable rating is 80 percent.  To 
receive this, the evidence must establish presence of a flail 
hip joint.  A hip joint is a flail hip joint if the joint 
cannot function due to lack of stabilization in any plane 
within a normal range of motion.  Stedman's Medical 
Dictionary 935 (27th ed. 2000).  There is no evidence of 
record that the veteran has a flail joint so he cannot 
receive compensable relief under this code provision.  

The Board finds DC 5253 a basis for compensable evaluation 
here, however.  Under DC 5253, limitation of rotation of the 
thigh is rated.  Where a veteran cannot toe-out more than 15 
degrees, a 10 percent rating is warranted.  Where the veteran 
cannot cross legs, a 10 percent evaluation is warranted.  
Where there is limitation of abduction with motion lost 
beyond 10 degrees, a 20 percent rating is warranted.  

Pertinent to criteria under DC 5253, the May 2002 examiner 
noted abduction of 40 degrees and internal rotation at 50 
degrees - but this examiner noted external rotation of 5 
degrees, substantially less than the 15 degrees noted under 
this code.  But later, the September 2005 examiner noted 
external rotation of 40 degrees, internal rotation of 10 
degrees, and abduction of 45 degrees.  And the March 2006 
examination found the veteran with external rotation from 5 
to 30 degrees (pain after 5 degrees), adduction of 20 
degrees, abduction of 20 degrees, and no internal rotation.  
As such, the Board finds a 10 percent rating probably 
warranted under this DC based on evidence of external 
rotation limited to 5 degrees throughout the appellate 
period. 

  

The Board must now address whether a rating beyond 10 percent 
is warranted at any time during the appeal period based on 
range-of-motion loss or functional loss due to pain, flare 
ups, weakness, fatigue, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that such an increase is due here 
based on the results of the March 2006 examination report.  
Although the adduction finding on that examination did not 
specifically indicate that the veteran could not cross his 
legs, that movement was definitely restricted with pain  

The veteran should receive a 10 percent evaluation from the 
date of his claim in July 2001 to the date of the March 27, 
2006 VA examination report, and should receive an additional 
10 percent evaluation from that point onward.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).    

And the Board also finds unwarranted an additional increase 
based on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) 
(2006).  The Ratings Schedule accounts for the veteran's 
complaints.  And there is no medical evidence of record that 
the veteran's disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).



ORDER

1.	An initial rating in excess of 10 percent for the 
veteran's service-connected left hip disability prior to 
March 27, 2006 is denied.  

2.	Separate ratings of 10 percent for limitation of rotation 
and 10 percent for limitation of adduction of the veteran's 
service-connected left hip disability beginning March 27, 
2006 are granted, subject to the law and regulations 
controlling the payment of monetary benefits.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


